          Case 2:19-cr-00117-JLR Document 146-1 Filed 07/15/21 Page 1 of 4




                                      THE PECK LAW FIRM, PLLC
                                       HILLCLIMB COURT AT THE HISTORIC PIKE PLACE MARKET
                                                1423 WESTERN AVENUE
 KEVIN A. PECK                             SEATTLE, WASHINGTON 98101-2021
   ALSO ADMITTED TO PRACTICE:                        (206) 382-2900
    ILLINOIS                                       FAX: (206) 382-2128
    FLORIDA



                                                    October 18, 2019



 Via email: matthew.hoff@usdoj.gov                         Via email: steven.d.clymer@usdoj.gov

 Mr. Matthew Hoff                                          Mr. Steven Clymer
 Assistant United States Attorney                          Assistant United States Attorney
 1301 New York Ave. NW, Suite 400                          100 S. Clinton Street
 Washington, DC 20005                                      Syracuse, NY 13261

         Re:      United States v. Shawna Reid
                  WDWA No. CR19-117 JLR

Dear Mr. Hoff and Mr. Clymer:

       Please accept this letter on behalf of Shawna Reid’s defense team as a request for the
following discovery in this matter. This request is intended to elicit all information potentially
favorable or exculpatory as to Ms. Reid and/or material to her guilt or punishment. See Local
CrR 16(a)(2)(E).




         3.        Any written or recorded statements of Shawn Reid and related summary reports
                   and 302s, notes or other documentation of oral or written statements purportedly
Case 2:19-cr-00117-JLR Document 146-1 Filed 07/15/21 Page 2 of 4
Case 2:19-cr-00117-JLR Document 146-1 Filed 07/15/21 Page 3 of 4
        Case 2:19-cr-00117-JLR Document 146-1 Filed 07/15/21 Page 4 of 4




Mr. Matthew Hoff
Mr. Steven Clymer
October 18, 2019
Page 4




        Feel free to contact us if you have any further questions about these requests. To aid in
our defense preparation, we ask that you produce this requested material within ten (10) days of
this correspondence.

       Additionally, please contact us to arrange a discovery conference, as contemplated by
WDWA Local Criminal Rule 16, to include an inspection of any physical evidence possessed by
the government related to this case.

       Thank you.

                                             Sincerely,




                                             Kevin A. Peck




                                             Michael Nance
